DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Regarding the art: 
Applicant asserts “Zeuner does not have any decorative links (letters or otherwise) in the shape of an alphanumeric character”.  Examiner notes that these are shown in the drawings, and annotated below.  Examiner notes that the letters shown by Zeuner are uniform in width, and have openings within the width.  The modification presented below changes the size of the openings within the width.  
Applicant asserts Zeuner does not disclose an “outline” with an “open section which is elongated along a dimension of the alphanumeric character and which open section has a uniform width”.  Examiner and applicant both agree the letters of Zeuner have an open section.  Applicant is merely arguing over the size of the opening and the uniformity of the material leftover in the letter when the hole is expanded.  Examiner notes that figure 5 of Bitton, Michaelson, Sassy letter links, and Delish beads, all disclose a hollow shape having a uniform size of the material leftover in the shape with an expanded hole.  This concept is old and well known in the art, and expanding the size of the holes that exist in Zeuner to create an “outline” having the uniformity known in Bitton, Michaelson, Sassy letter links, and Delish Beads, is not considered patentably distinct. 
Regarding Delish beads, applicant asserts that the decorative links in Delish beads are not alphanumeric shaped.  Examiner notes that the shape is known in Zeuner; Delish beads is one of many references used to show how the structure of Zeuner would result with expanded holes.  Applicant asserts these expanded open sections are not applicable to letters; examiner contends that these 
Applicant restates that the change of size of the hole of Zeuner and the resulting uniform thickness of the remaining material, is known in the art, please see MPEP2144.04(IV) and the prior art listed above.
Regarding Colpo, applicant asserts the inclusion of the optional constraining element proves that the expanded internal hollow space does NOT allow for the connecting link to move as claimed by applicant.  Examiner notes that applicant claims the movement ONLY in intended use.  Further, examiner notes that the structure that enables applicant’s intended use of the connecting link moving within the decorative link is the fact that the hollow space is expanded along the whole shape of the decorative link; examiner notes that the hollow space of the Colpo decorative link is the size and shape as claimed by applicant, therefore the internal hollow space allows for this movement.  Further, Colpo teaches that the movement disclosed by applicant and claimed as intended use, happens in 1c, 1d, figures 5a, 5b.  Therefore, not only does Colpo disclose the structure that allows for the intended function claimed by applicant, Colpo discloses the movement claimed by applicant.  Colpo, however, provides extra information for how to prevent this movement if desired.  Applicant argues that the removal of a known feature (pins 21) and its known function (restricting movement) is novel.  Examiner notes that this is not novel as stated in MPEP 2144.04(II)a.  Therefore, the rejection of claim 37 over Colpo as a single reference 103 AND as a 103 with a secondary reference, is presented by applicant.  Applicant has not persuaded examiner this is improper.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 53, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 37 and 53, applicant claims “the outline member is hollow”.  Examiner notes that this claim language implies that the outline member itself has a hollow cross section.  Applicant does not disclose this structure.  Examiner notes that all recitations to “hollow” is that of the entire decorative link, and not the outline member as stated in the claims.  Examiner further notes that this is supported by the drawings, and applicant’s later claimed requirement that the connecting link extends into “the open sections of the two adjacent decorative links”.  Examiner suggests removal of this phrase for clarity purposes.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-48, 52 are rejected under 35 U.S.C. 103 as being unpatentable over D706666 Zeuner in view of Delish Beads.
Regarding claim 37, Zeuner discloses a jewelry chain comprising: 


    PNG
    media_image1.png
    630
    187
    media_image1.png
    Greyscale
a plurality of decorative links (letters) in the shape of an alphanumeric character (letters) and made of a precious metal, each decorative link comprising an outline member (exterior edge) surrounding at least one open section (through hole for the connecting link), the outline member is hollow (in that it has open sections within the exterior surface, please see 112b rejection above), 

    PNG
    media_image2.png
    685
    479
    media_image2.png
    Greyscale
wherein the plurality of decorative links is arranged to form an identifiable sequence (word “love”), and
wherein at least one connecting link connects two adjacent decorative links (Zeuner shows two connecting links and a chain between adjacent decorative links), the connecting link extending around the two outline members (exterior edges) and into the open sections of the two adjacent decorative links (as annotated above); and 
wherein each elongated section of the alphanumeric character has a uniform width.

    PNG
    media_image3.png
    371
    526
    media_image3.png
    Greyscale
Delish beads discloses the structure as taught above; Examiner notes that the elongated open spaces are a uniform width, because the decorative link is a uniform width; the open space is large enough that the open space is elongated along all dimensions of the character and renders the outline member to be a “in the form of a continuous wire” of material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the size of the through holes of Zeuner in order to create the aesthetic and function of an “outline member” as taught in Delish Beads.  Examiner contends that by altering the size of the through hole of Zeuner to mimic the size and shape of the outline of Zeuner, as taught in Delish beads, is done for aesthetic purposes.  See MPEP 2144.04 (I).  Examiner notes that making the through holes of the decorative links of Zeuner larger does not affect the ability of the links of Zeuner to make a chain as disclosed; examiner contends that the modified decorative links of Zeuner still attach as disclosed, only with a larger through hole.  
Examiner notes that the modification for aesthetic purposes, as described above, performs the functional limitations as claimed by applicant.  Examiner notes that Delish Beads discloses the structure AND function, and that by applying the through holes that mimic the shape of the outline boundary as known in Delish beads, the capability of the large through holes of Delish Beads is then imparted on Zeuner.  By having large through holes the size and shape of the decorative link, as taught by Delish 

Regarding claim 38, Zeuner as modified discloses the chain of claim 37, wherein the connecting links are round/ovular (figure 4) and each has a width that is essentially the same as that of each open section of the alphanumeric character, wherein the connecting links connected to the first and last decorative links on each end of the chain are connected to additional connective links or to a conventional clasp.  Zeuner discloses the use of multiple connective links between decorative links, as well as a clasp.  

Regarding claim 39, Zeuner as modified discloses the chain of claim 38 wherein each of the connecting links has a width that is essentially the same as that of the open section (as shown in Delish Beads).

Regarding claims 40 and 41, Zeuner as modified discloses the jewelry chain of claim 37 wherein the outline of the alphanumeric character is made of a continuous outline member and has no internal supports (V and E of Zeuner).

Regarding claims 42 and 43, Zeuner as modified discloses the jewelry chain of claim 37 wherein the outline of the alphanumeric character is made of a plurality of outline members (for other letters not described above, like the E that needs to have the interior shape attached).

Regarding claim 44, Zeuner as modified discloses the jewelry chain of claim 37 which includes a plurality of alphanumeric characters which are letters.

Regarding claim 45, Zeuner as modified discloses the jewelry chain of claim 37 which includes a plurality of alphanumeric characters which are numbers (“one”, or lower case l).

Regarding claim 46, Zeuner as modified discloses the jewelry chain of claim 37 which includes a plurality of alphanumeric characters one or more of which are letters (O, V, E) and one or more of which are numbers (1).

Regarding claim 47, Zeuner as modified discloses the jewelry chain of claim 37 which is configured as a necklace.

Regarding claim 48, Zeuner as modified discloses the jewelry chain of claim 37, which includes a clasp for closure (Zeuner figure 1).

Regarding claim 52, Zeuner as modified discloses the chains of claim 37, but does not disclose the metal being “gold, silver, platinum, palladium, or one of their alloys”.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  


Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Zeuner as modified by Delish beads as applied to claim 37 above, and further in view of 758848 Pejchar.

Pejchar discloses an earring with a post a, the post a being attached to a decorative article as well as a clasp b, also attached to a chain with a decorative article on the chain.
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the chain of Zeuner to a post as known in Pejchar in order to wear the initials, name, or insignia, in a different but known manner.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I). 

Regarding claim 50, Zeuner as modified discloses the jewelry chain of claim 49 wherein the first alphanumeric character includes the post (taught by Pejchar, because the post is inserted through the loop of the letter).

Regarding claim 51, Zeuner as modified discloses the jewelry chain of claim 49 wherein the alphanumeric character furthest from the post has only one connecting link.  Examiner notes that the chain ornament of Pejchar ends with an ornamental piece that has only one link to dangle it from the rest of the chain.  Therefore, when used in the manner of Pejchar, the chain of Zeuner does not need the last link after the bottom letter.  Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  	


Claims 37-48, 52 are rejected under 35 U.S.C. 103 as being unpatentable over 2010/0281918 Colpo, in view of Zeuner.

the links of a chain or bracelet, once they have been put on, tend to assume different positions and orientations; in particular, two consecutive annular elements or links of a chain, necklace or bracelet tend to be oriented with their respective longitudinal planes of symmetry arranged on different planes and in such a way as to form an angle, usually of approximately 90 degrees.  It is therefore obvious that the final appearance desired cannot be independent of the reciprocal orientation assumed by the consecutive annular elements or links of a chain and therefore cannot be independent of the way in which said consecutive annular elements are connected to one another.  Also the degrees of freedom of the consecutive annular elements of a chain plays a very important role in the final appearance desired;  

Therefore, examiner contends that Colpo discloses the claimed functional language is known in the art.  Colpo discloses that the known capability/function is undesirable, and subsequently provides structure 21a with 11f (figures 2b) in order to limit the “degrees of freedom”.  However, examiner notes that in figure 2b, the protrusions 21a/21b are NOT engaged with the slots 11f, and therefore the situation as disclosed by Colpo [0002] still occur in figure 2a.  It is not until Colpo engages 21a with 11f that the degrees of freedom are limited.  Examiner notes that Colpo discloses applicant’s desired functionality is known in the art, and teaches a configuration in which this functionality is happening (figure 2a).  Colpo discloses the outline member is hollow, since it has the structure shown by applicant in the drawings, and further allows for the movement claimed by applicant.  Should applicant disagree with this interpretation, arguing that the situation in figure 2a is during the process of assembly and is contrary to the teaching of Colpo, please see “alternative rejection” below.
Regarding claim 37, Colpo discloses a jewelry chain comprising: 
at least one connecting link 20, with each connecting link being a closed loop (Figure 1a) and made in the form of a wire or thin strip of a precious metal; 
one or a plurality of decorative links 10 made in a character shape and the form of a continuous wire or continuous thin strip of a precious metal, each decorative link comprising an outline member surrounding at least one open section (through which connecting link 20 is inserted), wherein the outline member is continuous in the shape of the character, the at least one open section extends throughout the outline member (as shown in figure 1a), and 

each open section is elongated along a dimension of the character and has a uniform width (because the outline member is uniform width), wherein, 
when one decorative link is present (figure 1a), only one connecting link is present and the decorative link is located at an end of the jewelry chain (or in the manner of a pendant, as shown in figure 1a), wherein, when a plurality of decorative links is present (figure 1c), the decorative links are arranged to form an identifiable sequence (chain of hearts), and at least one connecting link 20 connects two adjacent decorative links 10 (figure 1c), 
the connecting link 20 extending into the open sections of the two adjacent decorative links 10; and wherein each connecting link can travel along the elongated open section of the outline member (in the situation of figure 3a)  to provide each decorative link with multiple orientations with respect to the wearer of the jewelry chain.
Zeuner discloses a jewelry chain having links in the shape of letters.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different shape of the Colpo decorative links 11, for aesthetic purposes.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize precious metals that are common in jewelry to make the jewelry chain of Colpo.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner notes that choice of material also changes the color of the device of Colpo, and therefore notes that choice of material is also an aesthetic change.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claim 38, Colpo as modified discloses the chain of claim 37, wherein the connecting links 20 are oval and each has a width that is essentially the same as that of each open section of the alphanumeric character (decorative link in the shape of a letter or number), wherein the connecting links connected to the first and last decorative links on each end of the chain are connected to additional connective links or to a conventional clasp mechanism.  Colpo discloses a continuous chain (figure 1c) that can be opened at any location by the lever in the decorative link.  Zeuner discloses the use of multiple connecting links between decorative links, as well as the use of a clasp.

Regarding claim 39, Colpo as modified discloses the chain of claim 38, wherein the connecting links are closed ovals (figure 2a).  

Regarding claims 40-41, Colpo as modified discloses the chain of claim 37 wherein the outline of the decorative member is a continuous outline member and has no internal supports, the shape of the alphanumeric character of the decorative link is a letter (like a V, that a heart is close in shape, utilized in Zeuner).

Regarding claims 42-43, Colpo as modified discloses the chain of claim 17, wherein the outline of the decorative member has a plurality of outline members making letters like o, which is used in Zeuner.

Regarding claim 44, Colpo as modified discloses the chain of claim 37 that uses letters (as taught in Zeuner).



Regarding claim 46, Colpo as modified discloses the chain of claim 37 wherein the characters are letters (o, v, e) and numbers (1, 0) in Zeuner.

Regarding claim 47, Colpo as modified discloses the chain of claim 37, configured as a bracelet or necklace (abstract).

Regarding claim 48, Colpo as modified discloses the chain of claim 37, which includes a clasp (one of the decorative links) is a clasp for closure (since each decorative link can open/close, each link of Colpo is also potentially a clasp).

Regarding claim 52, Colpo as modified discloses the use of precious metals known in the art of jewelry, which include gold, silver, and platinum.  As discussed, the choice of material changes the color of the article, and therefore is considered an aesthetic choice.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Colpo as modified by Zeuner as applied to claim 37 above, and further in view of 758848 Pejchar.
Regarding claim 49, Colpo as modified discloses the jewelry chain of claim 37, which is a chain capable of being used in other places where decorative chains are used.  However, Colpo as modified does not disclose “earring” and “post”.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the chain of Colpo to a post as known in Pejchar in order to wear the initials, name, or insignia, in a different but known manner.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I). 

Regarding claim 50, Colpo as modified discloses the jewelry chain of claim 49 wherein the first alphanumeric character includes the post (taught by Pejchar, because the post is inserted through the loop of the letter).

Regarding claim 51, Colpo as modified discloses the jewelry chain of claim 49 wherein the alphanumeric character furthest from the post has only one connecting link.  Examiner notes that the chain ornament of Pejchar ends with an ornamental piece that has only one link to dangle it from the rest of the chain.  Therefore, when used in the manner of Pejchar, the chain of Colpo does not need the last link after the bottom letter.  Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  	

Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over either Zeuner in view of Delish beads, as disclosed above in claim 37, in further view of 2019/0208872 Kadar.
Regarding claim 53, examiner notes that applicant includes the structure of the alphanumeric character, previously addressed in claim 37 by two rejections, as well as claim 49 with the chain in the “configuration as an earring”.  Examiner notes that this is shown by claim 49 as rejected twice above.
Applicant also includes three new lines, lines 12-14 of claim 53.  

Wherein the at least one decorative link (alphanumeric link) is located at an end of the jewelry chain (letter L is at the end of the chain), and the at least one connecting link connects to the at least one decorative link (as all connecting links are directly connected to a decorative link in Zeuner), the connecting link extending around the outline member and into the open section of the decorative link (which is required in Zeuner, and is clearly shown in Delish beads).  
Kadar discloses the use of a bracelet chain of decorative link in both the form of a bracelet (figure 2b) as well as an earring (figure 1).  Kadar discloses the end decorative link has a post 120 opposite from an end decorative link which is only connected to one other decorative link.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the chain that says “love” to the use of Earrings, as discussed above in claim 49, as well as taught by Kadar.  Examiner contends that by applying the decorative portion of the necklace of Zeuner to be worn in other manners would be appealing to a wider range of users, in a known manner as taught by Kadar.  Examiner contends that the modification in this case removes excess chains and connective links, and applies a post 120 of Kadar to the E of Zeuner, as the L of Zeuner is the designated end decorative link in Zeuner.  

Regarding claim 54, Zeuner as modified discloses the chain of claim 53, wherein the first alphanumeric character (E of Zeuner) includes the post 120 of Kadar, as discussed above, because the L of Zeuner is the last decorative link.  

Regarding claim 55, Zeuner as modified discloses the chain of claim 53, wherein the alphanumeric character furthest from the post (130b in Kadar, L in Zeuner) has only one connecting link (clearly shown in Zeuner, but also 130b of Kadar is only connected to one other link).  

Regarding claim 56, Zeuner as modified discloses the chain of claim 53, wherein the precious metal is a jewelry metal.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677